Name: Commission Regulation (EEC) No 1957/91 of 21 June 1991 amending Regulation (EEC) No 1955/88 laying down rules for the application of Council Regulation (EEC) No 4028/86 as regards joint ventures in the fisheries sector
 Type: Regulation
 Subject Matter: fisheries;  competition;  economic policy;  business organisation
 Date Published: nan

 8 . 7 . 91 Official Journal of the European Communities No L 181 /29 COMMISSION REGULATION (EEC) No 1957/91 of 21 June 1991 amending Regulation (EEC) No 1955/88 laying down rules for the application of Council Regulation (EEC) No 4028/86 as regards joint ventures in the fisheries sector Article 1 1 . Joint venture projects referred to in Article 19 ( 1 ) of Regulation (EEC) No 4028/86 submitted to the Commission through the Member State concerned must contain the particulars specified in Annex I and must be presented in the form shown in that Annex. 2 . Part A of Annex I shall be submitted to the Commission in duplicate. Part B of Annex I shall be kept by the competent authorities of the Member State concerned . 3 . The Member State concerned shall examine the information given in Part B of Annex I and submit its opinion to the Commission under point 1 of Annex I, part A. The Member State concerned shall at the same time specify the criteria used for the selection of projects and for the granting of its financial contri ­ bution as provided for in point 8 of part A of Annex I. 4 . The projects referred to in paragraph 1 shall be recorded by the Commission on the day on which it receives them.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028 /86 of 18 December 1986, on Community measures to improve and adapt structures in the fisheries and aquaculture sector (x), as last amended by Regulation (EEC) No 3944/90 (2), and in particular Articles 20 (4) and 21 (4) thereof, Whereas Regulation (EEC) No 1955/88 (3) lays down detailed rules for implementing Title VI of Regulation (EEC) No 4028/86 on exploratory fishing; Whereas changes made to the said Title VI by the recent amendment to Regulation (EEC) No 4028 /86 make it necessary in turn to amend Regulation (EEC) No 1955/88 ; Whereas applications must be submitted through the competent authorities of the Member States who must examine them in order to formulate their opinion to send to the Commission ; Whereas the Commission must have all the information it needs to make a decision on the validity of applications ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1955/88 is hereby amended as follows : 1 . Article 1 is replaced by the following : 2 . Article 2 is replaced by the following : Article 2 For the purposes of this Regulation :  the "commencement of fishing operations of each vessel" means the day on which each vessel leaves the last port of fitting out,  the "last port of fitting out" means the port in which a vessel finishes taking on gear and supplies and brings its crew up to strength,  the "completion of fishing operations of each vessel" means the day on which each vessel returns to the last port of landing, provided that no activities other than those for which the joint venture was set up have occurred in the meantime, o OJ No L 376, 31 . 12 . 1986, p. 7 . (2) OJ No L 380, 31 . 12 . 1990, p. 1 . (J) OJ No L 171 , 4 . 7 . 1988 , p. 1 . "duration of fishing operations of each vessel" means the period between the commencement and completion of fishing operations.' No L 181 /30 Official Journal of the European Communities 8 . 7 . 91 3 . Article 3 is replaced by the following : !'Article 3 1 . To qualify for a cooperation premium, the fishing operations of each vessel involved in the joint venture must not commence until the project referred to in Article 1 has been recorded as received. 2 . The premium referred to in Article 20 ( 1 ) of Regulation (EEC) No 4028/86 shall be granted solely in respect of the duration of fishing operations of each vessel involved in the joint venture . The period of inactivity of each vessel concerned must not exceed 108 days per year, except in proven cases of force majeure * 4 . Article 5 is replaced by the following : !Article 3 1 . The cooperation premium shall be paid on completion of the fishing operations of the vessel or of the last vessel of the fleet concerned. Applications for payment must reach the Commission within two months of the completion of the fishing operations of the vessel or of the last vessel of the fleet concerned at the latest and be accompanied by the final report on activities within the meaning of Title III. 2 . In the case of a project involving fishing oper ­ ations which continue for a period longer than one year the payment of a cooperation premium can include an instalment payment made at the earliest one year after the beginning of the fishing operations of the vessel or of the first vessel of the fleet concerned. The payment request for the first instalment of the cooperation premium must arrive at the Commission within two months following the end of the first year of the fishing operations and must be accompanied by the activities report prepared according to the model provided in Annex III . 3 . The payment of the balance of a cooperation premium to projects envisaged at paragraph 2 can be made at the end of the fishing operations of the vessel or the last vessel of the fleet concerned. The payment request for the balance of the cooperation premium must arrive at the Commission at the latest two months after the end of the fishing operations of the vessel or the last vessel of the fleet concerned and must be accompanied by the final activities report.' 5 . Article 6 is hereby repealed. 6 . In Article 7, paragraph 1 is replaced by the following : c l . A final report on activities must reach the Commission within two months of the completion of fishing operations of the vessel or of the last vessel of the fleet concerned.' 7 . Article 8 is hereby repealed . 8 . Annexes I, II and III of Regulation (EEC) No 1955/88 are replaced by the Annexes to this Regu ­ lation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 June 1991 . For the Commission Manuel MARlNF Vice-president 8 . 7 . 91 Official Journal of the European Communities No L 181 /31 ANNEX I PART A (To be submitted to the Commission by the Member State) Member State : Date of recorded receipt atCommission : Project No (To be completed by the Commission) JOINT VENTURE PROJECT (To be completed by Member State in duplicate) In respect of the joint venture project submitted by (') (address) the (name of competent authority) hereby certifies that : 1 . The Member State approves the project. 2 . The project relates to a joint venture  established by a contractual agreement  schedules to operate for months (2) from to between the following Community shipowner(s) : .  name/business name :  name/business name :  name/business name : and the following natural/legal person(s) :  name/business name and nationality :  name/business name and nationality :  name/business name and nationality : No L 181 /32 Official Journal of the European Communities 8 . 7 . 91 with a view to the joint catching oprocessing marketing of the fishery resources of the following third country/countries : 3 . The joint venture project involves : , (4) vessel(s) registered at a port located in the Community and flying the flag of a Member State . The planned duration of the fishing operations of each vessel is as follows : Name of vessel Gross registeredtonnes (GRT) Planned start of fishing operations (date) Planned completion of fishing operations (date) Planned duration of fishing operations (days) (a) (b) (c) The vessel(s) has(have) been registered in the fishing vessels register of the Community in accordance with Regulation (EEC) No 163/89 (s). 4 . The aim of the joint venture is compatible with the guidelines fixed periodically by the Commission, the most recent dating from 21 June  1991 . 5 . The project is submitted to the Commission with a view to qualifying for a cooperation premium for each vessel of (4): (a) ECU (b) ECU (c) ECU amounting to a total of ECU 6 . The national financial contribution will be granted by the competent authorities for a total amount of ECU or % of the cooperation premium and states that : 7 . The national financial contribution (7) will , if necessary, be adjusted so that the amount actually paid falls within the limits set in Article 20 (2) of Council Regulation (EEC) No 4028/86, as amended by Regulation (EEC) No 3944/90 ("). 8 . 7 . 91 Official Journal of the . European Communities No L 181 /33 8 . The following criteria were used for selecting this project and for granting a financial contribution (*): 9 . A general description of the project is attached (10). 10. The public authority/body responsible for transmission of supporting documents is : Contact department : Telephone number : Responsible official : ; Telex : Date : Signature : Stamp (') Give the name or business name of the European shipowner with final responsibility for the cost of the project. (') See Article 20 (3), of Regulation (EEC) No 4028/86 (OJ No L 376, 31 . 12. 1986, p. 7). (') Delete as appropriate. (4) Insert the number of vessels. (') OJ No L 20, 25. 1 . 1989, p. 5 . 1 (*) See Annex VIII to Regulation (EEC) No 4028/86 as amended by Regulation (EEC) No 3944/90 (OJ No L 380, 31 . 12. 1990). (') 'National financial contribution* includes all financial assistance granted from government funds or those of other public bodies. (') OJ No L 380, 31 . 12 . 1990, p. 1 . C) Important : specify the selection criteria and give an assessment of each and if the applicants have already received Community financial aid for a joint venture. ( ,0) Specify the name and registration number of the vessel(s), the previous activity of the vessel(s) concerned, the need for redeployment of the vessel(s) from the present fishing zone and aims with regard to fishing zones, species caught, fishing gear and techniques and priority supply of the Community market. class="page"> 8 . 7 . 91 Official Journal of the European Communities No L 181/35 PART B (To be submitted to the Member State by the applicant) JOINT VENTURE PROJECT  APPLICATION FOR COMMUNITY AID (To be completed in duplicate, typewritten or in block capitals , for each project) Project for a joint venture between the following Community shipowner(s):  name/business name :  name/business name :  name/business name : and the following natural/legal person(s)  name/business name and nationality :  name/business name and nationality :  name/business name and nationality:  with a view to the joint catching processing marketing (l) of the fishery resources of the following third country/countries (2) : by vessel(s) registered at a Community port and flying the flag of a Community country  the planned duration of the fishing operations of each vessel is as follows (J) : Name of vessel Gross registered tonnes(GRT) Planned start of fishing operations (date) ( «) Planned completion of fishing operauons (date) Planned duration of fishing operations (days) (a) I (b) . - (c) I Note : The fishing operations of each vessel must be of a minimum duration of one year (Article 19 (2) (b) of Regulation (EEC) No 4028/86). No L 181 /36 Official Journal of the European Communities 8 . 7 . 91 The undersigned hereby provide the Member State with the following information and undertake(s) to provide at the request of the Commission any further information that it may require for its assessment of the project's eligibility for a cooperation premium. The undersigned declare(s) that he/they has/have taken note of Council Regulation (EEC) No 4028/86 (') as amended by Council Regu ­ lation (EEC) No 3944/90 (*) and Commission Regulation (EEC) No 1957/91 (7) and undertake(s) to comply with all relevant provisions thereof. Done on at ; Name and signature of the applicant(s) (') Delete as appropriate. 0) Specify the ICES or NAFO divisions . For other maritime areas give the name used by the competent national and/or international authorities. If several zones are involved indicate the full extent of the area on a nautical chart enclosed with the application . (') Within the meaning of Article 1 (2) of Regulation (EEC) No 1957/91 (OJ No L 181 , 8 . 7 . 1991 , p. 29). (4) Very important: the fishing operations of each vessel concerned must commence after the date on which the Commission received the application. This date, which is shown in the acknowledgment sent to the applicant and to the Member State, constitutes a reference date for the eligibility of the project. (') OJ No L 376, 31 . 12. 1986, p. 7 . (4) OJ No L 380, 31 . 12. 1990, p. 1 . O OJ No L 181 , 8 . 7. 1991 , p. 29. 8 . 7. 91 Official Journal of the European Communities No L 181/37 1 . PARTICULARS OF APPLICANT(S) 1.1o Applicant (2)  Name or business name :  Street and number or post office box (s):  Postal code and locality :  Telephone No : Telex :  Main activity of applicant :  Legal form : .  Date of establishment (companies only) : 1.2 Producers' organization, cooperative or other body representing applicant (4)  Business name :  Street and number of post office box :  Postal code and locality :  Telephone : Telex :  Contact official :  Legal form : 1.3 Applicant's bank or other agency through which payments may be made  Name or business name :  Branch or subsidiary office :  Street and number or post office box :  Postal code and locality :  Applicant's account number (5): 1.4 Has the applicant or any of the applicants already received Community aid for a joint venture ? YES £fO If yes, give the name of the applicant and the number and year of the project as shown on the decision granting aid. Project No : Project No : (under Regulation : . (under Regulation : . ) ) (') If additional information or supporting documents are enclosed, tick the box next to the heading, enter the heading number on the document and enclose the documents in heading order. (2) The applicant is the Community shipowner with ultimate financial responsibility for the project. If there is more than one applicant, enter all surnames and first names in decreasing order of responsibility. (') (Very important) Give one address only, even if there is more than one applicant. (4) If the applicant deems it necessary to name a representative, the latter shall be held to be empowered to receive and convey communications in connection with the examination of the project. (') (Very important) If there are a number of applicants, give the number of a single account opened in their names. No L 181 /38 Official Journal of the European Communities 8 . 7 . 91 2. PARTICULARS OF JOINT VENTURE IMPORTANT Applicant(s) is/are reminded that, for a joint venture to benefit from a cooperation premium within the meaning of Regulation (EEC) No 4028/86, as amended by Regulation (EEC) No 3944/90, the venture should, in particular :  relate to vessels more than 12 metres long between perpendiculars, technically suited to the planned fishing operations, operating for more than 5 years, belonging to natural or legal persons in the Community, flying the flag of a Member State and registered in a Community port. The minimum period of 5 years will not be required, however, for vessels registered in a Community port on 1 January 1991 ,  relate to the catching and, where appropriate, processing and/or marketing of species in waters under the sovereignty or control of one or several third countries with which the Community maintains relations,  allow for the supply of know-how or the transfer of technology within the context of fishing operations,  intend giving priority to supplying Community markets,  have an aim compatible with the guidelines fixed periodically by the Commission, relating particularly to fishing zones, species and fishing gear and techniques,  be based on a contractual agreement which is for a limited time. 2.1 Legal aspects  Enclose a copy of the contract between the parties and attach an outline of the legal terms and conditions,  If the contract has not been signed, 1 . enclose a copy of the letter(s) of intent and/or the agreement to set up the venture, 2 . describe as exactly as possible the legal terms and conditions envisaged, 3 . where Community aid has been granted, please send within 30 days of receipt of the notification of the decision of the Commission, a copy of the contract binding the parties. 2.2 Technical and commercial aspects  In addition to giving the information requested on the following pages, briefly describe the scope of the operations to be undertaken by the joint venture.  Enclose a copy of any feasibility study carried out. v 8 . 7. 91 Official Journal of the European Communities No L 181 /39 3. PARTICULARS OF OPERATIONS 3.1 YES NO Operations(s) planned The following operations are to be undertaken by the joint venture :  fishing :  processing of catches taken by the vessel(s) fitted out by the joint venture :  marketing of catches taken or products processed within the framework of the joint venture : Fishing zones3.2 3.2.1 Geographical definition Enter the code for the main zone of activity (') and enclose a copy of the nautical chart covering the zone, if necessary suitably marked : Note: The Commission grants aid towards joint-venture projects only if they relate to the joint exploitation of fishery resources in waters off one or more non-member countries with which the Community has relations. 3.2.2 Access to fishing zone(s ) Important: Describe the position as regards access to the fishing zone(s), taking account of the requirements of Regulation (EEC) No 4028/86, and in particular Articles 18 and 19 thereof. If fishing authorizations are required for operations under the joint venture the present applicant(s): YES NO  certifies/certify that these authorizations have been issued and enclose(s) herewith copies of the supporting documents (2) :  certifies/certify that these authorizations will be issued and enclose(s) herewith copies of the supporting documents and undertake(s) to furnish with the first payment request, a copy of the legal authorizations (J) : No L 181/40 Official Journal of the European Communities 8 . 7 . 91 3.3 Fishing operations Forecast fishing plan3.3.1 Please complete the table below, allowing one column per vessel : Ship's name : Registration No : Tonnage (GRT): Planned start of fishing operations (a): From port of: Planned completions of fishing operations (a): To port of : Planned duration of fishing operations (a): (a) Within the meaning of Article 1 (2) of Regulation (EEC) No 1957/91 (OJ No L 181 , 8. 7. 1991 , p. 29 Intended catches3.3.2 To be filled out for each vessel Name of vessel : Registration No : Duration (') of operations (No of days) Fishing zones (*) species caught Name o Intended catches (in tonnes) Intended landing port (*) Within the meaning of Article 1 (2) of Regulation (EEC) No 1957/91 (OJ No L 181 , 8 . 7. 1991 , p. 29). (l) Indicate the ICES or NAFO divisions. For other maritime regions, please use the references laid down by the competent national or 'interna ­ tional authorities ; O Indicate the species' usual names and in brackets, their scientific names. Please underline the principal species . 8 . 7. 91 Official Journal of the European Communities No L 181 /41 Remarks : (') Specify the ICES or NAFO divisions . For other areas give the name used by the competent national and/or international authorities . (2) Mark the appropriate box. No L 181 /42 Official Journal of the European Communities 8 . 7 . 91 4. PARTICULARS OF VESSEL(S) (To be completed for each vessel fitted out by the joint venture) 4.1 Identification of vessel  Name of vessel (in block letters): ; Call sign :  Registration number :  Port of registry :  Customary port of operations :  Type of vessel (ISSCFV code): 4.2 Main technical particulars  Length (between perpendiculars):  Gross tonnage ( ) (l): 3RT  Engine power (kW) :  Capacity of hold : .... 4.3 YES NO Ownership of the vessel (J) : Is the vessel chartered?:  If yes, give the name of the charterer :  Owner(s) : 4.4 Previous activities of vessel  Usual area of activity (l):  Most recent area of activity (*) :  Type of fishing usually practised (J)  Fishing gear generally used (4): from to . 8 . 7. 91 Official Journal of the European Communities No L 181/43 Main species caught and average landings during the year preceding the submission of this application : Fishing zone Species Catch volume(tonnes) Landings (initial sale) (tonnes) &gt; &gt; Remarks : (') Specify the method of calculation used (London Convention/Oslo Convention/other methods). (2) Specify the ICES or NAFO divisions . For other maritime areas, give the names used by the competent national and/or international authorities. (') Enter the code corresponding to the vessel's principal activity, in accordance with the International Standard Statistical Classification of Fishing Vessels (ISSCFRV). (4) Enter the appropriate code, in accordance with the International Standard Statistical Classification of Fishing Gear (ISSCFG). No L 181 /44 Official Journal of the European Communities 8 . 7 . 91 5. GENERAL DESCRIPTION OF PROJECT A brief description (no more than two pages, even if handwritten) including the following information must be attached : 1 . A brief description of the fleet structure in the zone where the vessel(s) has/have fished over the last two years, explaining, in particular, the need for redeployment of the vessel(s). 2 . The aims of the joint venture, particularly with regard to fishing zones, species caught, fishing gear and techniques and supply of the Community market. 8 . 7. 91 Official journal of the European Communities No L 181 /45 ANNEX II PAYMENT APPLICATION RELATING TO A JOINT VENTURE (To be completed by Member State in duplicate) Protect No C) In respect of the joint venture project submitted by (*): and has resulted : hereby certifies that : YES NO 1 . This payment request is a :  payment request for the first instalment of the cooperation premium (3)  payment request for the balance of the cooperation premium (')  payment request for the total amount of the cooperation premium (J) 2 . The fishing operations were carried out as described in the attached activities report (5) YES NO If NO specify the type of variation : 3 . The national financial contribution granted by the competent authorities of a total of ECU or °/o of the cooperation premium was paid on . ./. ./. to account No 4. The Community financial contribution requested is : ECU No L 181 /46 Official Journal of the European Communities 8 . 7 . 91 5. The following checks have been carried out in accordance with the procedures notified to the Commission :  accounting control on expenditure :  control of eligibility : \ Date, location, objective and results : And confirms that :  The abovementioned national financial contribution will if necessary be adjusted so that the amount actually paid , falls within the limits set by the Community rules.  The authority responsible for transmission of supporting documents is : Telephone No : Telex : Contact department : Responsible official : Date : Signature : Stamp O (2) e&gt; Enter the project number given in the acknowledgment sent by the Commission when the aid application was received. Give the name of the principal applicant. Mark the appropriate box. 8 . 7 . 91 Official Journal of the European Communities No L 181 /47 ANNEX III ACTIVITIES REPORT (&gt;) (To be completed by the applicant in duplicate, typewritten or in block capitals) Project No o Concerning (J) :  Activities report for the first year of the fishing operations Period from to . . / . . /  Final activities report for the period between the beginning and the end of the fishing operations Period from to . . / . . / The joint venture between the following Community shipowners) :  name/business name :..  name/business name :  name/business name : and the following natural/legal person(s):  name/business name and nationality :....  name/business name and nationality : ..  name/business name and nationality : .. has carried out fishing operations by each of the following vessels during the following periods (*): Name of the vessel and registration number Gross registered tonnes (GRT) Commencement of fishing operations (date) Completion of fishing operations (date) Duration of fishing operations (days) (a) , (b) I (c) I has resulted in the catching processing marketing o of fishery resources of the following third country/countries : j These operations were carried out as specified in this activities report. No L 181 /48 Official Journal of the European Communities 8 . 7. 91  The undersigned declare(s) that he/she/they has/have taken note of Council Regulation (EEC) No 4028/86 (*) and in particular Articles 18 to 21 thereof, and of Commission Regulation (EEC) No 1957/91 (7) and  The undersigned declare(s) on his/her/their honour that the information given in this document and the Annexes thereto is accurate. Done at . ./. ./ (date) Name and signature of applicants) (') Important : this activities report must be attached to the payment application and must reach the Commission within the time scale forecast in Article 1 (4) of Regulation (EEC) No 1957/91 (OJ No L 181 , 8 . 7. 1991). (*) Enter the project number shown on the acknowledgment sent by the Commission when the aid application was made. (J) Mark the appropriate box. (4) Indicate the beginning, the duration and the end of the fishing operations undertaken during the period indicated in the corresponding activities report within the meaning of the first Article, point (2) of Regulation (EEC) No 1957/91 . (') Delete as necessary. ( ») Amended by Council Regulation (EEC) No 3944/90 (OJ No L 380, 31.12. 1990). O OJ No L 181 , 8 . 7. 1991 , p. 29 . 8 . 7 . 91 Official Journal of the European Communities No L 181 /49 1 . PARTICULARS OF APPLICANT(S) (') 1.1 Applicant (2)  Name or business name : .  Street and number or post office box ( ®) :  Postal code and locality :  Telephone No*: Telex :  Main activity of applicant :  Legal form :  Date of establishment (companies only): 1.2 Producers' organization, cooperative or other body representing applicant (4)  Business name :  Street and number of post office box :  Postal code and locality :  Telephone : Telex : .  Contact official :  Legal form : 1.3 Applicant's bank or other agency through which payments may be made  Name or business name :  Branch or subsidiary office :  Street and number or post office box :  Postal code and locality :  Applicant's account number ('): O If additional information or supporting documents are enclosed, tick the box next to the heading, enter the heading number on the document and enclose the documents in heading order. (2) The applicant is the Community shipowner with ultimate financial responsibility for the project. If there is more than one applicant, enter all surnames and first names m decreasing order of responsibility. (J) (Very important) Give one address only, even if there is more than one applicant. (4) If the applicant deems it necessary to name a representative, the latter shall be held to be empowered to receive and convey communications in connection with the examination of the project. (J) (Very important) If there are a number of applicants, give the number of a single account opened in their names. No L 181 /50 Official Journal of the European Communities 8 . 7. 91 ACTIVITIES REPORT OF JOINT VENTURE Project No Period from to 1 . Report on joint venture activities  Please enclose a copy of the profit and loss and operating accounts for overall activities undertaken during the period which has passed since the submission of the application for Community financial aid.  Provide a detailed report on how the joint venture has operated in the period from submission of the application for financial assistance from the Community. Pay particular attention to the extent to which the aims of the venture have been achieved.  Outline the longer-term potential and aims of the joint venture. Technical report on fishing operations  Summarize the terms of access to fisheries resources and the nature of the fishing/processing/marketing operations .  Using the information given in the various official documents required for fishing and landing/transhipment operations, copies of which should be enclosed, please complete the following summary tables (*): 2. * SUMMARY TABLES A. Vessels' activities Name of vessel Registration number Departed from on . ./. ./.... (a) Return to &lt;b) Main fishing zone No of days of fishing (d) Rest period(s) at: Number of days &lt;e) I I I I I \ (a) Enter the name of and the departure date from the last port of fitting out within the meaning of Article 1 (2) of Commission Regulation (EEC) No 1957/91 (OJ No L 181 , 8 . 7. 1991 , p. 29). (b) Enter the name of and the date of return to the last port of landing in the case of a final activities report. (c) Geographical limits as shown on die nautical chart enclosed herewith. (d) Give the number of actual fishing days. (e) Reminder : rest periods may not exceed 108 days per year, except in proven cases of force majeure. (') The figures must correspond to those in the reference period. B. Fi sh ing op er ati on s an d ca tch es Q 'N am e an d Re gi str at io n nu m be ro ft he ve sse l: Co m m on na m e of th e sp ec ies ca ug ht (a ) Sc ie nt if ic na m e Fi sh in g zo ne (b) Fi sh in g tim e (in ho ur s) (1 ) Fi sh in g ge ar us ed o Ca tc he s (to nn es ) H ou rly yi eld s (5 ) - (4 ) :( 1) ke pt on bo ard ( ¢*) (2 ) dis ca rd ed (d) (3 ) To tal (d) (4 ) - (2 ) + (3 ) Co m m er cia ls pe cie s Se co nd ar y sp ec ies T ot al ca tc h 8 . 7 . 91 Official Journal of the European Communities No L 181 /51 (a) Un de rli ne ta rg et sp ec ies . (b) Ge og rap hic al lim its as sh ow no nn au tic al ch art en clo sed he rew ith . In se rt th e co de let ter su se d in th e In ter na tio na lS tan da rd St ati sti ca lC las sif ica tio n of Fi sh in g G ea r( IS SC FG ). (d) Liv ew eig ht. (') To be co m pl ete d fo re ac h ve sse lf itt ed ou tb y th e jo in tv en tu re . C. La nd in gs /tr an sh ip m en ts (') Na m e an d Re gi str ati on nu m be ro ft he ve sse l: No L 181/52 Official Journal of the European Communities 8. 7. 91 l l La nd in gs /tr an sh ip m en ts De sti na tio n of lan di ng s « Pr es en ta tio n of pr od uc ts (* ) Re al we ig ht (k g) (1 ) C on ve rs io n co ef fi ci en t (2 ) Li ve w ei gh t (k g) (3 ) - (1 ) x (2 ) Pr ice pe rk g (n at io na lc ur re nc y) ( « ) T ot al va lu e of lan di ng s (n at io na l cu rre nc y) (5 ) - (4 ) x (1 ) N am e of sp ec ies Ty pe of fin al pr oc es sin g (h) Co ns um er m ar ke t(s ) (c ou nt ry ) - (a) Fo llo w the ins tru cti on sc on ce rni ng the Eu rop ea nC om mu nit ies lan din g/ tra ns hip me nt de cla rat ion :G UT fo rg utt ing ,H EA D fo rh ea din g, FI LL ET fo rf ille tin g, "W HO LE fo rw ho le fis h. (b) Sta te wh eth er the pro du cts wi llb ec on su me di nt he fre sh or pro ce sse ds tat ea nd ,in the lat ter cas e, in wh at for m (fr oz en /p res erv ed /p rep are d/ sm ok ed /s alt ed /d rie d/ oil /fl ou r/o the r). (*) To be co mp let ed fo re ac h ve sse lf itt ed ou tb y the jo in tv en tur e.